Citation Nr: 0216448	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  01-09 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Service Disabled Veterans Insurance (RH) under 
38 U.S.C.A. § 1922.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from March 1966 to 
November 1988.  The appellant is the veteran's widow.  This 
case comes before the Board of Veterans' Appeals (Board) from 
a decision of the Department of Veterans Affairs (VA) 
Regional Office in Philadelphia, Pennsylvania (RO&IC).


FINDINGS OF FACT

1.  In September 1989, the veteran was notified that service 
connection had been granted for myotonic dystrophy with 
cardiac involvement; left aphakia and a right cataract; a 
dislocated left shoulder, hammertoes of the right and left 
feet; a parietal infarct; postoperative carcinoma of the 
thyroid; a hiatal hernia with reflux esophagitis; Barrett 
esophagus with dysplasia; postoperative subluxation of the 
right thumb; ureteral calculus; a right inguinal hernia; a 
right spermatocele; and degenerative disc disease of the 
cervical and lumbar spine.

2.  In August 1993, service connection was granted for right 
and left upper extremity weakness, secondary to myotonic 
dystrophy, and right and left lower extremity weakness, 
secondary to myotonic dystrophy.  Additionally, the veteran's 
service-connected myotonic dystrophy with cardiac 
involvement, was recharacterized as dilated cardiomyopathy 
secondary to myotonic dystrophy.  The veteran was not 
notified of this decision prior to his death in October 1993.

3.  The veteran did not file a claim for RH insurance within 
the time period allowed following the grant of service 
connection in 1989, or for that matter, at any time during 
his life.

4.  The veteran was not mentally incompetent from a service-
connected disability prior to his death in October 1993.

CONCLUSION OF LAW

The criteria for entitlement to Service Disabled Veterans' 
(RH) Insurance pursuant to 38 U.S.C.A. § 1922 has not been 
shown.  38 U.S.C.A. § 1922 (West 1991 & Supp. 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 was signed into law.  Under 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), the obligations of VA with 
respect to the duties to assist and notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA are defined.  The primary implementing 
regulations are published at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991). 

In the present case, the Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim for RH insurance proceeds.  The Board 
concludes that discussions as contained in the initial RO&IC 
determinations, in the statement of the case, and in 
correspondence to the appellant, as well as telephonic 
conversations with the appellant or her representatives, have 
provided her with sufficient information regarding the 
applicable laws and regulations.  The Board finds, therefore, 
that VA is in compliance with the notice requirements of the 
new law.  38 U.S.C.A. §§ 5102, 5103.  The Board therefore 
concludes that VA has fulfilled the duty to inform the 
appellant regarding additional information or evidence.

The Board also finds that all relevant facts have been 
properly developed with respect to the insurance issue on 
appeal, and that all relevant evidence necessary for 
adjudication of this claim has been identified and obtained.  
38 U.S.C.A. § 5103A.  This is particularly the case in the 
instant situation, where the Board's determination turns on 
the application of the laws relating to insurance matters.  
Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran served on active military duty from March 1966 to 
November 1988.  Service connection was granted in September 
1989 for myotonic dystrophy with cardiac involvement; left 
aphakia and a right cataract; a dislocated left shoulder, 
hammertoes of the right and left feet; a parietal infarct; 
postoperative carcinoma of the thyroid; a hiatal hernia with 
reflux esophagitis; Barrett esophagus with dysplasia; 
postoperative subluxation of the right thumb; ureteral 
calculus; a right inguinal hernia; a right spermatocele; and 
degenerative disc disease of the cervical and lumbar spine.  
He was notified of this decision in September 1989, and was 
sent VA Form 29-4364, Application for Service Disabled 
Insurance.  The veteran's representative filed a notice of 
disagreement in October 1989, with the rating decision, but 
the appeal was not perfected.

By a rating decision dated in August 1993, service connection 
was granted for right and left upper extremity weakness, 
secondary to myotonic dystrophy, and right and left lower 
extremity weakness, secondary to myotonic dystrophy.  
Additionally, the veteran's service-connected myotonic 
dystrophy with cardiac involvement, was recharacterized as 
dilated cardiomyopathy secondary to myotonic dystrophy.  The 
veteran was not notified of this decision prior to his death 
in October 1993.

In November 1993, the appellant filed a claim for death 
benefits.  Correspondence was received in February 1994, from 
the appellant's congressman, with attached documents, to 
include a claim for eligibility for RH insurance.  In March 
1994, VA informed the appellant's congressman that VA did not 
have any insurance policy to issue to the widow of a veteran.  
In a statement dated in May 1994, the appellant stated that 
she did not ask for life insurance for herself but rather 
that she was trying to determine if her husband had or should 
have had an RH policy.  She indicated that if the 1993 rating 
decision had been issued by VA "in time for us to apply for 
that benefit which he would have done had he received the 
notice."  

In correspondence from the appellant's son received in 
January 1999, he indicated that VA did not inform the veteran 
of the 1993 rating decision, and therefore, he had not been 
made aware of his eligibility for the RH insurance and 
supplemental RH insurance.  In November 1999, RO&IC notified 
the appellant that her application for insurance that she 
filed on the veteran's behalf was denied. 

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability and he applies in 
writing for such insurance within one year of the date 
service connection was granted.  (Public Law 102-86, § 
201(a)(1) changed the one-year application period to two 
years effective September 1, 1991).  

However, if an applicant is shown by the evidence to have 
been mentally incompetent during any part of the eligibility 
period, an application for insurance may be filed within one 
year after a legal guardian is appointed, or within one year 
after the removal of such mental incompetency.  38 U.S.C.A. § 
1922(b).  (Public Law 102-86, § 201(a)(1) changed the 
one-year application period to two years effective September 
1, 1991).  A mentally incompetent person is one who, because 
of injury or disease, lacks the mental capacity to contract 
or to manage his or her own affairs, including entering into 
contracts.  38 C.F.R. § 3.353.  

In this case, service connection was originally granted at a 
compensable level in 1989.  He was notified of this decision 
and provided VA Form 29-4364, Application for Service 
Disabled Insurance.  Under the provisions of 38 U.S.C.A. 
§ 1922(a), the veteran would have been eligible for RH 
insurance if he had applied in writing for such insurance 
within one year of the date service connection was granted.  
However, the evidence indicates that no application was made 
during the veteran's lifetime.  Additionally, there is no 
evidence of record, nor does the appellant assert, that the 
veteran was mentally incompetent during the eligibility 
period.

While acknowledging that the veteran did not file an 
application for RH insurance prior to his death, the 
appellant has alleged that the veteran was not promptly made 
aware of his eligibility for this benefit, and that, had he 
known about this insurance, he would have timely applied.  
Regardless of whether VA failed to provide specific notice of 
the 1993 rating decision and eligibility of RH Insurance, 
there is no remedy available at law which might be applied by 
the Board under the circumstances of this case.

The law is specific: The veteran had one year from the date 
that the grant of service connection was established in 1989 
to file his claim for RH Insurance, and two years from the 
grant of service connection in 1993.  38 U.S.C.A. § 1922(a).  
The statute does not provide for an eligibility period from 
the date the veteran is notified of the decision granting 
service connection, but rather from the date that service 
connection is granted.

The Board notes that a grant of equitable relief is within 
the sole discretion of the Secretary of Veterans Affairs.  38 
U.S.C.A. § 503 (West 1991).  The doctrine of equitable 
tolling is a common law doctrine, and not within the purview 
of the Board's statutory authority to decide cases based on 
"applicable provisions of law and regulation."  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2001).

Accordingly, the determinative point to be made in this case 
is that the veteran never filed an application during his 
lifetime.  In such instances, the only way for the appellant 
to be eligible to collect insurance proceeds is if the 
veteran is shown by the evidence to have been mentally 
incompetent during any part of the eligibility period.

In conclusion, the veteran did not file an application for RH 
insurance during his lifetime and he was never mentally 
incompetent.  Therefore, the Board is precluded by law from 
finding that the veteran should be deemed to have applied for 
and to have been granted RH insurance as of the date of his 
death.  


ORDER

The appellant's claim of entitlement to Service Disabled 
Veterans' (RH) Insurance is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

